Exhibit 10.1
Execution Version
AMENDMENT NO. 12 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT
          THIS AMENDMENT NO. 12, dated as of June 25, 2009 (this “Amendment”),
is by and among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) Tenneco Automotive Operating Company Inc., a Delaware corporation, as
initial Servicer (“Tenneco Operating” and, together with Seller, the “Seller
Parties’’),
     (c) Falcon Asset Securitization Company LLC, a Delaware limited liability
company as assignee of Jupiter Securitization Company LLC (“Falcon” or a
“Conduit”), and Liberty Street Funding LLC, a Delaware limited liability company
formerly known as Liberty Street Funding Corp., a Delaware corporation (“Liberty
Street” or a “Conduit”),
     (d) The Bank of Nova Scotia, a Canadian chartered bank acting through its
New York Agency, individually (together with Liberty Street, the “Liberty Street
Group”), and in its capacity as agent for the Liberty Street Group (a
“Co-Agent”), and
     (e) JPMorgan Chase, N.A., individually (the “Falcon Committed Purchaser”
and, together with Falcon, the “Falcon Group”), in its capacity as agent for the
Falcon Group (a “Co-Agent”), and in its capacity as administrative agent for the
Falcon Group, the Liberty Street Group and each Co-Agent (in such capacity,
together with its successors and assigns, the “Administrative Agent” and,
together with each of the Co-Agents, the “Agents”).
WITNESSETH:
     WHEREAS, Seller, Tenneco Operating, the Liberty Street Group, the Falcon
Group and the Agents are parties to that certain Second Amended and Restated
Receivables Purchase Agreement dated as of May 4, 2005, as heretofore amended
(the “Receivables Purchase Agreement”), and
     WHEREAS, the parties wish to amend the Receivables Purchase Agreement on
the terms and subject to the conditions hereinafter set forth.
          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Receivables
Purchase Agreement.

 



--------------------------------------------------------------------------------



 



          2. Amendments.
          2.1. Section 9.1 (f)(iii) of the Receivables Purchase Agreement is
hereby amended and restated in its entirety to read as follows:
     (iii) the average of the Dilution Ratio for each of the three (3) months
then most recently ended shall exceed 4.50%.
          2.2. The definition of “Receivable” in the Receivables Purchase
Agreement (and as incorporated by reference in the Receivables Sale Agreements)
is hereby amended to add the following sentence at the end thereof:
For the avoidance of doubt “Receivable” shall not include any indebtedness and
other obligations owed to Seller or an Originator from Chrysler LLC that was
subsequently assumed by Chrysler Group LLC, but it shall include any
indebtedness and other obligations owed to Seller or an Originator from Chrysler
Group LLC or any of its Subsidiaries arising from the sale of goods or provision
of services directly to Chrysler Group LLC or any of its Subsidiaries from and
after June 10, 2009.
          3. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to the Agents and the Purchasers that, both before and
after giving effect to the amendments contained in Section 2 hereof: (a) no
Amortization Event or Potential Amortization Event exists and is continuing as
of the Effective Date (as defined in Section 4 below), (b) the Receivables
Purchase Agreement, as amended hereby, constitutes the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at law
and (c) each of such Seller Party’s representations and warranties contained in
the Receivables Purchase Agreement is true and correct as of the Effective Date
as though made on such date (except for such representations and warranties that
speak only as of an earlier date).
          4. Effective Date. This Amendment shall become effective as of the
date first above written (the “Effective Date”) upon receipt by the
Administrative Agent of counterparts of this Amendment, duly executed by each of
the parties hereto, and consented to by the Performance Guarantor in the space
provided below.
          5. Ratification. Except as expressly modified hereby, the Receivables
Purchase Agreement, as amended hereby, is hereby ratified, approved and
confirmed in all respects.
          6. Reference to Agreement. From and after the Effective Date hereof,
each reference in the Receivables Purchase Agreement to “this Agreement”,
“hereof”, or “hereunder” or words of like import, and all references to the
Receivables Purchase Agreement in any and all agreements, instruments,
documents, notes, certificates and other writings of every kind and

2



--------------------------------------------------------------------------------



 



nature shall be deemed to mean the Receivables Purchase Agreement, as amended by
this Amendment.
          7. Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees, and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, which attorneys may be employees of an
Agent) incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.
          8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
<Signature pages follow>

3



--------------------------------------------------------------------------------



 



Execution Version
          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.
FALCON ASSET SECURITIZATION COMPANY LLC
By: JPMorgan Chase Bank, N.A., its attorney-in-fact

         
By:
Name:
  /s/ John M. Kuhns
 
John M. Kuhns    
Title:
  Executive Director    

JPMORGAN CHASE BANK, N.A., as a Committed Purchaser, as Falcon Agent and as
Administrative Agent

         
By:
Name:
  /s/ John M. Kuhns
 
John M. Kuhns    
Title:
  Executive Director    

[SIGNATURE PAGE TO RECEIVABLES PURCHASE AGREEMENT AMENDMENTS #12]

 



--------------------------------------------------------------------------------



 



LIBERTY STREET FUNDING LLC

         
By:
Name:
  /s/ Jill A. Russo
 
Jill A. Russo    
Title:
  Vice President    

[SIGNATURE PAGE TO RECEIVABLES PURCHASE AGREEMENT AMENDMENT #12]

 



--------------------------------------------------------------------------------



 



Execution Version
THE BANK OF NOVA SCOTIA, as a Committed Purchaser and as Liberty Street Agent

         
By:
Name:
  /s/ Darren Ward
 
DARREN WARD    
Title:
  DIRECTOR    

[SIGNATURE PAGE TO RECElVABLES PURCHASE AGREEMENT AMENDMENT #12]

 



--------------------------------------------------------------------------------



 



Execution Version
TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation

         
By:
Name:
  /s/ John E. Kunz
 
John E. Kunz    
Title:
  President    

TENNECO AUTOMOTIVE OPERATING COMPANY INC.,
a Delaware corporation

         
By:
Name:
  /s/ Gary Silha
 
Gary Silha    
Title:
  Assistant Treasurer    

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment and hereby confirms that its Performance Undertaking remains
unaltered and in full force and effect:
TENNECO INC., a Delaware corporation

         
By:
Name:
  /s/ John E. Kunz
 
John E. Kunz    
Title:
  Vice President and Treasurer    

[SIGNATURE PAGE TO RECEIVABLES PURCHASE AGREEMENT AMENDMENT #12]

 